Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 17 October 2022, is acknowledged.  Claims 1- 6 and 10 are amended therein, and new claims 16 – 19 are added.  Claims 12 - 15 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 11 and 16 - 19 remain under active consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 112 
The rejection of claims 2 – 4 pursuant to 35 U.S.C. § 112(b) set forth in the Action of 15 June 2022 is hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 15 June 2022 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.   
REJECTIONS MAINTAINED 
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 is rejected pursuant to 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 9 recites that “the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10.”  However, the claim also recites the narrower limitation of “”preferably from 20/80 – 80/20.”  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction or cancelation is required.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 112 
Claim 1, and claims 2 – 6, dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b) (pre-AIA  35 U.S.C. § 112, ¶ 2), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 1 recites a limitation directed to a material comprising “osteogenic cells (ASCs).”  The Examiner would first note that the parenthetical inclusion of the acronym “ASC” (presumably referring to “adipose-derived stem cells”).  The full, unabbreviated term must be used in the first instance, in conjunction with the parenthetical abbreviation, before the abbreviation can be used alone.  In the interest of compact prosecution, the Examiner shall presume that the abbreviation stands for “adipose-derived stem cells,” and examine the claims in question in accordance with this interpretation.
Further with respect to the latest amendment to claim 1, it is the Examiner’s position that the amended limitation renders the claim indefinite because one of ordinary skill in the art would be uncertain as to whether the cellular material in the biomaterial of the invention comprises adipose-derived stem cells, osteogenic cells differentiated from adipose-derived stem cells, or specific types of osteogenic cells that have differentiated from the adipose-derived stem cells, such as osteoblasts.  Appropriate correction or cancelation of the claims is required.
The Examiner would further note that, in the interests of compact prosecution, the claim in question shall be interpreted as being directed to biomaterials comprising osteogenic cells, ceramic material, an extracellular matrix, IGF1, and SDF-1α.  To the extent that the claims recite limitations directed to osteogenic differentiated cells, it is the Examiner’s position that such limitations are based on methods to prepare osteogenic cells from stem cells.  As such, the claim is properly interpreted as a process-by-product claim, wherein process steps are not accorded patentable weight.
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 11 and 16 - 19 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2014/0186952 A1 to Alsberg, E., published 3 July 2014 (“Alsberg ‘952”), in view of Schubert, T., et al., Biomaterials 32:  8880 – 8891 (2011) (“Schubert ‘(2011)”, US 2004/0002770 A1 to King, R. and T. Smith , published 28 1 January 2004 (“King ‘770”), Legeros, R., Journal of Materials Science:  Materials in Medicine 14:  201 – 209 (2003) (“Legeros (2002)”), and Liu, H., et al., Materials Science and Engineering C 53:  83 – 94 (2015) (“Liu (2015)”).


The Invention As Claimed 
	Applicant claims a biomaterial having a multi-dimensional structure comprising osteogenic differentiated cells, a ceramic material and an extracellular matrix, wherein the biomaterial secretes osteoprotegerin (OPG) and comprises insulin-like growth factor (IGFI) and stromal cell-derived factor I-alpha (SDF-1α), wherein the biomaterial secretes at least about 5 ng of OPG/g of biomaterial, or 10 ng of OPG/g of biomaterial, wherein the biomaterial comprises at least about 50 ng of IGF1/g of biomaterial, or 75 ng IGF1/g of biomaterial, wherein the biomaterial comprises at most about 100 ng of SDF-1α per g of biomaterial, or 75 ng of SDF-1α/g of biomaterial, wherein the ceramic material is in form of particles, wherein the ceramic material comprises particles of calcium phosphate, wherein the particles of calcium phosphate have an average size ranging from about 50 µm to about 1500 µm, wherein the particles of calcium phosphate are particles of hydroxyapatite (HA) and/or β-tricalcium phosphate (β-TCP), wherein the particles of calcium phosphate are particles of HA/β-TCP in a ratio ranging from 10/90 to 90/10, or in a ratio from 20/80 to 80/20, wherein the biomaterial comprises at least about 10 ng of VEGF/g of biomaterial, and wherein the biomaterial is three-dimensional.
The Teachings of the Cited Art 
	Alsberg ‘952 discloses a self-assembled, scaffold-free, high-density cell aggregate comprising a plurality of cells and a plurality of biocompatible and degradable nanoparticles and/or microparticles that are incorporated within the cell aggregate (see Abstract), wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering (see ¶[0005]), wherein incorporation of the microparticles in the cell aggregate improves the mechanical properties of the cell aggregate,  allowing the cell aggregate to be readily manipulated and formed into tissue constructs with defined architectures, and potentially enhance cell function, such as differentiation, and/or enhance or accelerate tissue formation (id.), wherein the cell aggregates can be readily manipulated and formed into tissue constructs with defined architectures, such as sheets, oblate spheroids, spheroids, or potentially any other shape (id.), wherein the microparticles have a diameter less than 1 mm, or between about 1 nm and about 200 µm, with the size and shape of the nanoparticles and/or microparticles dispersed in the cell aggregate varying in order to adjust the mechanical properties of the cell aggregate and tissue construct formed from the cell aggregate  (see ¶[0007]), wherein the cells comprise adult stem cells  isolated from human tissues, such as autologous, allogeneic, or xenogeneic, including adipose tissue [human adipose-derived stem cells (hASC’s)] (see ¶[0015]; see also Example 2), wherein expanding the undifferentiated progenitor cells, combining the cells with a plurality of microparticles so that the particles are dispersed with the undifferentiated cells, and culturing the dispersion of microparticles and undifferentiated progenitor cells so that an cell aggregate is formed, by cell-cell interactions and cell-microparticle interactions, and include an extracelluar matrix that can bind to or permit the adhesion of cells in the aggregate (see ¶[0016]), wherein the microparticles also provide bioactive agents such as vascular endothelial growth factors (VEGF) and insulin-like growth factors (IGF-I) (see ¶[0040]; see also ¶[0080]), wherein the bioactive agent can be incorporated on or within the  microparticles that differentially or controllably release the bioactive agent or be taken up (e.g., via endocytosis) by cells to modulate the functions and/or characteristics of the cells (see ¶[0071]), wherein, during culturing, the bioactive agent is released from the nanoparticles and/or microparticles via diffusion and/or as the microparticles degrade (see ¶[0079]), wherein inclusion of the microparticles in the cell aggregate allows for substantially more uniform spatial delivery of the bioactive agent throughout the interior of the aggregate (see ¶[0082]), wherein, as a result of culturing the cells with the microparticles, a mechanically robust cell aggregate can be formed that can readily shaped, transferred, and/or manipulated to form the tissue construct (see ¶[0084]), wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering (see ¶[0054]), wherein the cell aggregates can also include extracellular matrix material that is secreted by the cells and adheres or binds the cells and nanoparticles and/or microparticles (see ¶[0057]), wherein the cells used to form the cell aggregate can be autologous, xenogeneic, allogeneic, and/or syngeneic, and may be expanded ex vivo prior to mixing with the microparticles (see ¶[0058]), wherein the microparticles dispersed with the cells can act as a bulking agent within the cell aggregate to increase the cell aggregate size (e.g., thickness), and can improve the mechanical properties (e.g., compressive equilibrium modulus and tensile strength) of the cell aggregate and enable more uniform extracellular matrix deposition compared to cell aggregates without the nanoparticles and/or microparticles, allowing the cell aggregate to be readily manipulated and formed into tissue constructs with defined architectures, with the microparticles potentially enhancing cell function, such as differentiation, and/or enhancement or acceleration of  tissue formation (see ¶[0060]), and wherein the microparticles are formed from calcium phosphate materials, such as tri-calcium phosphate and hydroxyapatite, with average particle sizes between about 1 nm and about 200 nm (see ¶[0068]).  The reference does not disclose tissue constructs comprising osteogenic cells differentiated from adipose-derived stem cells, or HA/β-TCP as the ceramic material, or insulin-like growth factor (IGF-1) at loadings of at least about 50 ng/g, or VEGF at loadings of 10 ng/g, or stromal cell-derived factor 1-alpha (SDF-1α), at loadings of no greater than 100 ng/g.  The teachings of Schubert ‘(2011), King ‘770, Legeros (2003), and Liu (2015) remedy those deficiencies.
	Schubert (2011) discloses that adipose-derived mesenchymal stem cells (AMSC’s) and bone marrow-derived mesenchymal stem cells (BM-MSC’s) at nondifferentiated and osteogenic-differentiated stages were investigated in vitro and in vivo, that osteogenic differentiation induced a significantly higher VEGF release by BM-MSCs at each condition, and that osteogenic-differentiated AMSC’s are the best candidates to improve the angio-/osteogenicity of decellularized bone allografts (see Abstract), wherein adipose tissue constitutes a readily accessible, abundant, and easily replenishable source of MSC’s, and that AMSC’S offer theoretical advantages for bone tissue engineering compared to BM-MSC’s, including the use of a less invasive method for tissue procurement and the ability to obtain greater numbers of stem cells isolated from the original tissue (see p. 8880, 2nd col., 2nd para.), wherein stem cell differentiation was achieved through confluent cultures of both BM-MSC’s and AMSC’s in supplemental proliferation medium with FBS (10% v/v), 1 mM dexamethasone, sodium ascorbate (50 mg/mL), sodium dihydrophosphate, penicillin (100 U/mL), and streptomycin (100 mg/mL), maintain the cells in osteogenic culture with media replaced every 2 days, followed by rinsing the cultures with PBS and fixing them in 70% ethanol (see p. 8882, 1st col., 3rd para.), wherein freeze-dried cancellous bone allografts were used as a scaffold for the MSC’s, wherein bone grafts were harvested according to the common standards of the European Association of Musculoskeletal Transplantation (EAMST, Vienna, 1997) after serologic testing, which included detection of HIV-1 and -2, HTLV1, hepatitis B and C, and syphilis (see p. 8882, 2nd col., 3td para.), wherein differentiation for adipose, bone, and chondrocyte phenotypes was achieved from both AMSC’s and BM-MSC’s (see p. 8883, 1st col., 4th para.), wherein newly formed surrounding bone matrix in explanted implants was quantified by micro-CT-scan, revealing a significantly higher amount of newly formed bone matrix for allografts supplemented with differentiated AMSC’s compared to non-differentiated AMSC’s (see p. 8883, 2nd col., 7th para.), wherein allografts seeded with differentiated AMSC’s demonstrated a significantly higher induction of VEGF release at day 30 than implants seeded with nondifferentiated AMSC’s or differentiated/nondifferentiated BM-MSC’s (see p. 8888, 1st col., 2nd para.), and wherein in vivo experiments demonstrated a significant superiority of differentiated AMSC’s for cellular engraftment and formation of new bone tissue in terms of osteocalcin expression and mineralization assessed by micro-CT (see p. 8889, 2nd col., lasts para. – p. 8890, 1st col., 1st para.).
	King ‘770 discloses bioceramic implant structures for use in the repair of bone defects (see Abstract), wherein appropriate bioceramics include tricalcium phosphates and crystalline hydroxyapatite  (see ¶[0021]; see also ¶[0023]), wherein biocompatible calcium phosphate ceramics are selected, particularly in bone repair embodiments, for their properties to promote interfacial osteoconduction (see ¶[0037]), wherein the bioceramic may include a biologically-active agent such that the biologically-active agent is capable of being released from the solid implant matrix into adjacent or surrounding tissue fluids during biodegradation, bioerosion, or bioresorbtion (see ¶[0042]), wherein the biologically-active agent is an osteogenic agent, including the bioceramic material itself (see ¶[0043]), wherein the presence of an osteogenic agent at the defect site elicits an effect on the repair of the defect in terms of shortening the time required to repair the bone, and by improving the overall quality of the repair (see ¶[0044]), wherein the osteogenic agent is an endogenous-derived protein involved in, or important to, bone physiology, such as growth factors, including insulin-like growth factor-1 (IGF-1), vascular endothelial growth factor (VEGF), and osteoprotegrin ligand (OPGL), as well as combinations thereof (see ¶[0047]), wherein the osteogenic agent is a population of cells involved in, or important to, bone biology, such as adipose-derived stem cells (see ¶[0048]), and wherein the osteogenic agent is present in the structure within the range from about 0.1 % to about 30% by weight (see ¶[0049]).
Legeros (2003) discloses the in vitro and in vivo performance of biphasic calcium phosphate (BCP) ceramics (intimate mixtures of hydroxyapatite (HA) and beta-tricalcium phosphate (β-TCP) of varying HA/β-TCP ratios), wherein the ceramics are osteoconductive, and the bioreactivity can be controlled by manipulating the HA/β-TCP ratio and/or the crystallinity of the BCP (see Abstract), wherein the HA/β-TCP ratio can be 20% HA to 80% β-TCP (see p. 201, 1st col., 2nd para.), wherein the HA/β-TCP ratio obtained after sintering depends on the calcium deficiency of the unsintered biologic or synthetic apatite and on the sintering temperature (see p. 203, 1st col., 1st para.), wherein BCP ceramics with ratios of 25/75 and 60/40 HA/β-TCP were demonstrated to present hospitable surfaces to monocytes or osteoclasts (see p. 207, 2nd col., 1st para.), and wherein BCP has the possibility of acquiring osteoinductive properties through appropriate critical geometry of macroporosity for use as scaffolds in tissue engineering applications (see p. 208, 1st col., 3rd para.).
	Liu (2015) discloses that local administration of stromal cell-derived factor-1 (SDF-1) promotes stem cell recruitment and bone regeneration in a rat periodontal bone defect model, wherein SDF-1 increased vascular formation, induced early bone osteoclastogenesis,  and promoted the quality and quantity of regenerated bone (see Abstract), wherein substantial recruitment of autologous stem cells can be achieved by increasing the local concentrations of cytokines and chemokines, important factors that regulate mobilization, trafficking and homing of stem/progenitor cells at the target site, such as the chemokine, stromal cell-derived factor-1 (SDF-1) (see p. 83, 2nd col., 1st para.), wherein, in in vivo studies, at 4 and 8 weeks post-surgery, remarkably more regenerated new bones had formed in an SDF-1 group than in a control group (see p. 89, 1st col., 2nd para.), and a dramatic difference between the SDF-1 and control groups not only existed in bone quantity but also in bone quality (see p. 89, 1st col., 3rd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to  prepare self-assembled, scaffold-free, high-density cell aggregates comprising a plurality of cells and a plurality of biocompatible and degradable microparticles that are incorporated within the cell aggregate, wherein the tissue constructs can be used for the promotion of tissue repair and bio-artificial tissue engineering, wherein the microparticles have diameters between about 1 nm and about 200 µm, wherein the cells comprise an adult stem cells  isolated from human tissues, such as human adipose-derived stem cells (hASC’s), wherein the microparticles also provide bioactive agents such as vascular endothelial growth factors (VEGF) and insulin-like growth factors (IGF-I), wherein the bioactive agent can be incorporated on or within the  microparticles that differentially or controllably release the bioactive agent or be taken up (e.g., via endocytosis) by cells to modulate the functions and/or characteristics of the cells, wherein the cell aggregates can also include extracellular matrix material that is secreted by the cells and adheres or binds the cells and nanoparticles and/or microparticles, wherein the cells used to form the cell aggregate are expanded ex vivo prior to mixing with the microparticles, wherein the microparticles are formed from calcium phosphate materials, such as tri-calcium phosphate and hydroxyapatite, with average particle sizes between about 1 nm and about 200 nm, as taught by Alsberg ‘952, wherein the adipose-derived stem cells in the cell aggregates are differentiated to osteogenic cells, consistent with the teachings of Schubert (20110, wherein the calcium phosphate ceramic is a biphasic calcium phosphate (HA/β-TCP) with HA at relative amounts of from 20 – 60%, as disclosed by Legeros (2003), wherein bioactive agents are present in the structure within the range from about 0.1 % to about 30% by weight, as taught by King ‘770, and wherein the bioactive agents further comprise stromal cell-derived factor 1-α (SDF-1α), as taught by Liu (2015).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Schubert (2011) to the effect that osteogenic cells differentiated from adipose-derived stem cells demonstrated a significant superiority for cellular engraftment and formation of new bone tissue in terms of osteocalcin expression and mineralization assessed by micro-CT (see p. 8889, 2nd col., lasts para. – p. 8890, 1st col., 1st para.), by the teachings of both King ‘770 and Liu (2015) to the effect that bioceramics and growth factors such as SDF-1α and IGF-1 exert an osteogenic effect in the preparation and use of implanted biomaterials for bone repair when included at the disclosed loadings, and by the teachings of Legeros (2003) to the effect that biphasic calcium phosphate ceramics comprising an intimate mixture of HA and β-TCP exhibit osteoconductive properties, and the capability of displaying osteoinductive properties useful for new bone formation and repair.
With respect to claims 2 and 16, which claims recite limitations directed to the biomaterial of the invention secreting “at least about 5 ng of OPG per g of biomaterial,” or “at least about 10 ng of OPG per g of biomaterial,” it is the Examiner’s position that such limitation is directed to a functional characteristic of the biomaterial, rather than to a compositional or structural characteristic of the material.  Further in this regard, the invention as claimed is not structurally distinguishable from the combination of Alsberg ‘952, King ‘770, Legeros (2003), and Liu (2015) and it is, therefore, the Examiner's position that the ability of the formulation to deliver a desired concentration of OPG is an inherent property of the invention as taught by the cited references.  Further in this regard, the Examiner notes that Applicant’s specification, at p. 27, ll. 6 – 8, discloses that the secretion of OPG from the biomaterials is a function of the loadings of the osteogenic agents, such as IGF1 and SDF-1α, which teachings would indicate that, as would be recognized by one of ordinary skill in the relevant art, it is the composition of the materials, including the osteogenic agents, that is responsible for the level and/or rate of secretion of OPG from the materials.
Because the Patent and Trademark Office does not have the facilities for examining and comparing the claimed formulation with a material as disclosed by the cited references, the burden of proof is upon Applicant to show an unobvious distinction between the structural and functional characteristics of the claimed formulation and the formulation of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
The Examiner also notes that the biomaterial of the invention is being examined as a composition of matter comprising osteogenic cells, ceramic material, an extracellular matrix, IGF1, and SDF-1α.  To the extent that the claims recite limitations directed to osteogenic differentiated cells, it is the Examiner’s position that such limitations are based on methods to prepare osteogenic cells from stem cells.  As such, the claim is properly interpreted as a process-by-product claim, wherein process steps are not accorded patentable weight. See MPEP § 2113.
With respect to claims 7 and 9, which claims recite quantitative limitations directed to a range of particle sizes of the calcium phosphate ceramics (claim 7), and the ratio of HA to β-TCP in the ceramics (claim 9), the Examiner notes that the references do not disclose quantitative ranges of particle sizes, or ranges of HA to β-TCP ratios, that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the cited art teaches a range of particle sizes that significantly overlaps with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to claim 11, which claim recites a limitation directed to the biomaterials of the invention being “three-dimensional,” the Examiner notes that the cited references do not characterize the disclosed tissue constructs as three-dimensional.  However, the Examiner further notes that Alsberg ‘952 teaches that the disclosed cell-based tissue constructs can be readily manipulated and formed into tissue constructs with defined architectures, such as sheets, oblate spheroids, spheroids, or potentially any other shape (see ¶[0005]).  It is the Examiner’s position, therefore, that architectures such as spheroids would be recognized as being three-dimensional, thus reading in this limitation.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 11 and 16 – 19 would have been obvious within the meaning of 35 USC § 103.
Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 11 and 16 – 19 are directed to an invention not patentably distinct from claims 1 – 4 and 13 of commonly assigned U.S. Patent No. 9,713,656 (“the ‘656 patent”), in view of Alsberg ‘952, Schubert (2011), King ‘770, Legeros (2003), and Liu (2015).  Although the claims at issue are not identical, they are not patentably distinct from each other because the identified claims of the ‘656 patent are directed to a biomaterial having a multi-dimensional structure and comprising differentiated mesenchymal stem cell (MSC) tissue containing osteocalcin-expressing cells or proteoglycan-expressing cells, interconnective tissue including collagen and demineralized bone matrix (DBM), wherein the stem cells are of human origin, wherein the stem cells are late-passaged adipose tissue-derived stem cells, and wherein the biomaterial is three-dimensional.  The claims do not disclose a biomaterial comprising ostegenic cells from differentiated AMSC’s, or particles of a calcium phosphate ceramic, such as biphasic HA/β-TCP, where the ratio is in the range of 10/90 to 90/10, or biomaterial comprising IGF1 at 50 ng/g, or SDF-1α at 100 ng/g, or VEGF at 10 ng/g, or biomaterials secreting OPG at 5 ng/g.  The teachings of Alsberg ‘952, Schubert (2011), King ‘770, Legeros (2003), and Liu (2015), as set forth above, remedy that deficiency.
	Thus, it would have been prima facie obvious to prepare a biomaterial having a three-dimensional structure and comprising ostegenic cells differentiated from mesenchymal stem cells containing osteocalcin-expressing cells or proteoglycan-expressing cells, interconnective tissue including collagen, and demineralized bone matrix (DBM), wherein the stem cells are of human origin, wherein the stem cells are late-passaged adipose tissue-derived stem cells, as disclosed and wherein the biomaterial further comprises particles of calcium phosphate ceramics, and IGF1 and SDF-1α as taught by Alsberg ‘952, in the form of a bi-phasic HA/β-TCP at a ratio of 20/80, as taught by Legeros (2003), wherein the biomaterial comprises bioactive agents, such as SDF-1, as taught by Liu (2015), and wherein the bioactive agents are present at loadings of from 0.1 to 30% wgt, as taught by King ‘770.  One of ordinary skill in the relevant art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Alsberg ‘952 to the effect that the osteoconductive properties of calcium phosphate ceramics enhance the differentiation of the stem cells, with resulting improved bone forming processes following implantation in vivo, by the teachings of Schubert (2011) to the effect of the superior capabilities of osteogenic differentiated AMSC’s to induce new bone formation in vivo, and by the teachings of Legeros (2003), Liu (2015), and King ‘770 as to the osteogenic potential of the biomaterial that is enhanced by these osteogenic agents, at the disclosed loadings.  
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ‘070 patent, discussed above, would be prior art to the noted claims pursuant to 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. 100(i) of the claimed invention. 
In order for the Examiner to resolve this issue the applicant or patent owner can provide a statement pursuant to 35 U.S.C. § 102(b)(2)(C) and 37 CFR § 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the Applicants or the patent owner can provide a statement pursuant to 35 U.S.C. § 102(c) and 37 CFR § 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date pursuant to 35 U.S.C. § 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.  Alternatively, Applicant may act to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Response to Applicants’ Arguments 
	The Examiner has considered the remarks submitted by Applicants in their Response filed 17 October 2022, but does not find them persuasive, to the extent still relevant in light of the new grounds of rejection set forth above.  Applicant argues that “the sole independent claim, has been amended as suggested by the Examiner, based on the discussion during the interview, and clearly differs from the primary prior art relied on in the Office Action (Alsberg '952).”  Although Applicant has amended claim 1 in accord with the suggestions offered during the interview of 23 September 2022, the Examiner notes that, since that interview, the Examiner has conducted further searches of the prior art based on the amended claim language and, as set forth in the above rejection, newly cited art has been applied to the amended claim, rendering the pending claims obvious.
	Applicant has also submitted a Declaration from the inventor, Dr. Dufrane.  However, the Declarant did not have the newly cited prior art reference for consideration during preparation of the Declaration.  The Declaration focuses on the teachings of the primary reference, Alsberg ‘952, which reference teaches the use of an implant material comprising adipose-derived stem cells.  The Declarant bases the argument on a distinction that the reference is directed to cartilage tissue, not bone tissue.  However, the current rejection cites to the disclosure of Schubert (2011), which teaches that differentiation of ASC’s into osteogenic cells results in superior induction of bone cell tissue.  Consequently, on this basis, the Examiner’s position is that Applicant’s arguments are unpersuasive, and claims 1 – 6 stand rejected pursuant to 35 U.S.C. § 103.
NO CLAIM IS ALLOWED.  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619